Case 2:20-cv-00520-SPC-MRM Document 7 Filed 07/16/20 Page 1 of 1 PageID 27




                           United States District Court
                                     for the
                           Southern District of Florida

Steve Cooper, Plaintiff,               )
                                       )
v.
                                       ) Cvil Case No. 20- 21473-Civ-Scola
Saint Charles Jean Max and others,     )
Defendants.                            )

     Order Adopting Magistrate Judge’s Report And Recommendation
       This case was referred to United States Magistrate Judge Lisette M. Reid,
consistent with Administrative Order 2019-2 of this Court, for a ruling on all
pre-trial, nondispositive matters and for a report and recommendation on any
dispositive matters. On April 27, 2020, Judge Reid issued a report,
recommending that the Court transfer Plaintiff Steve Cooper’s 42 U.S.C. § 1983
case to the Middle District of Florida. (Report of Mag. J., ECF No. 4.) Cooper
has not filed objections to the report and the time to do so has passed.
       The Court has considered Judge Reid’s report, the record, and the
relevant legal authorities. The Court finds Judge Reid’s report and
recommendation cogent and compelling: because the majority of the events
that gave rise to Cooper’s claim occurred within the judicial district of the
Middle District of Florida, his case should be transferred there.
       The Court thus affirms and adopts Judge Reid’s report and
recommendation (ECF No. 4). The Court directs the Clerk to close this case
and take all necessary steps to ensure the prompt transfer of the action to the
United State District Court for the Middle District of Florida. The Court denies
any pending motions as moot with respect to this Court.
       The Clerk is also directed to mail a copy of this order to Cooper at the
address listed for him on the docket.
       Done and ordered, at Miami, Florida, on July 16, 2020.

                                            _______________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
